Citation Nr: 1438142	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Melissa A. Tyner, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from April 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The file has since been transferred to the RO in Los Angeles, California.

In July 2011, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).

The Veteran has provided credible evidence of in-service military sexual trauma (MST).  Her service treatment records include a January 1987 Report of Medical Examination showing that she was psychiatrically normal, as well as a January 1987 Report of Medical History wherein she denied having frequent trouble sleeping or depression or excessive worry.  By contrast, the Veteran reported having those symptoms in her November 1989 Report of Medical History.  Further, her service records indicate that she was recommend for discharge in November 1989 due to alcohol abuse and a personality disorder.

The Veteran has consistently, credibly, and competently asserted-including in a March 2014 statement-that she was raped in service by two male sergeants during a field duty exercise.  In June 2013, her ex-partner corroborated her account in a letter.

Moreover, her treating VA psychologist wrote in August 2013 that the Veteran's reported MST resulted in her current diagnosis of PTSD.  The clinician documented her extensive treatment of the Veteran, as well as the severity of her symptoms.  Another VA clinician reached the same conclusion in a June 2013 VA treatment record.

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD is related to service.  Menegassi.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for her PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


